DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 18 October 2021.
Claims 12 – 29 are pending. Claims 1 – 11 are cancelled by Applicant.  

Allowable Subject Matter
Claims 12 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, claim 18, claim 21 and claim 22, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, …whereby the air flow is less than the rated value but greater than zero in the case of a material containing iron.”  The closest prior art is Appel et al. (US 2013/0136549 A1), hereinafter Appel, and Strasser et al. (US 2007/0107919 A1), hereinafter Strasser.  Appel is directed towards a suction device with a hand-held power 
Regarding claim 23, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, … wherein, in the case of the material containing iron, the air flow is one-fifth of the rated value at a maximum.”  The closest prior art is Appel et al. (US 2013/0136549 A1), hereinafter Appel, and Strasser et al. (US 2007/0107919 A1), hereinafter Strasser.  Appel is directed towards a suction device with a hand-held power drill wherein a controller of the suction device contains a sensor for detecting the operating state of an electric motor of the hand-held power tool and upon detecting a rotating state of the electric motor of the hand-held 
Regarding claim 24, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “an evaluation unit transmits an actuating signal associated with the material to a fan control unit of the fan.”  The closest prior art is Appel et al. (US 2013/0136549 A1), hereinafter Appel, and Strasser et al. (US 2007/0107919 A1), hereinafter Strasser.  Appel is directed towards a suction device with a hand-held power drill wherein a controller of the suction device contains a sensor for detecting the operating state of an electric motor of the hand-held power tool and upon detecting a rotating state of the electric motor of the hand-held power tool, activates a fan motor of the suction device.  Strasser is directed towards a power tool with a sensor that detects a property of a work piece wherein if the workpiece is iron, the power tool is deactivated.  This differs from the claimed limitation in that the suction device of Strasser does not . 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        14 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731